Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claim 1-20 are pending
3.	Claim 1-20 are rejected
Response to Arguments
Applicant’s argues that Mukherjee did not disclose “determining a position of a first PUSCH subframe for transmission of one or more csi fields” 
Examiner respectfully disagree by replying that citation were taken from the provisional 62300719 more specifically [0058][0059] MSF indicating location of PUSCH subframe. 
Therefore the combination of Mukherjee and Papasakellariou teaches “determining a position of a first PUSCH subframe for transmission of one or more csi fields”
Claim Rejections - 35 USC § 103
.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional 62300719  and in view of Papasakellariou (US-PG-PUB 2017/0273056 A1) 

The application is about triggering a CSI report and is shown in fig. 13  
    PNG
    media_image1.png
    484
    363
    media_image1.png
    Greyscale

The primary reference Mukherjee is about scheduling of control and data using multi-grant uplink sub-frame and is shown in fig. 14

    PNG
    media_image2.png
    357
    395
    media_image2.png
    Greyscale







The secondary reference  Papasakellariou is about scheduling of uplink transmission and is shown in fig. 24

    PNG
    media_image3.png
    362
    525
    media_image3.png
    Greyscale

As to claim 1. Mukherjee provisional 62300719 teaches a wireless device (Mukherjee provisional 62300719fig. 13 and [0062] a wireless device) comprising:
 one or more processors (Mukherjee provisional 62300719fig. 13 a processor 1306 see also [0062]); and 
memory storing instructions (Mukherjee provisional 62300719fig.13 [0062] memory storing instructions) that, when executed by the one or more processors (Mukherjee provisional 62300719fig. 13 a processor 1306 see also [0062]); cause the wireless device to:
 receive a downlink control information (DCI) (Mukherjee provisional 62300719[0053] UL grant being provided using DCI) , for an uplink multi-subframe grant (MSFG) (Mukherjee provisional 62300719[0053] multi-sub-frame grant being received via DCI) , scheduling physical uplink shared channel (PUSCH) resources in a plurality of consecutive PUSCH subframes (Mukherjee provisional 62300719[0044] n PUSCH being scheduled for consecutive subframe see also [0058] MSF grant having 4 consecutive subframes), the DCI comprising a first field and a second field (compare with applicant specification as filed [0077] Mukherjee provisional 62300719[0080] uplink grant sent via DCI having multiple field such as MCS, NDID,DMRS field ect); 
determine a position of a first PUSCH subframe (Mukherjee provisional 62300719[0058][0059] MSF which is sent via DCI indicating location for PUSCH subframes transmission and provisional 62300719[0044] n PUSCH being scheduled for consecutive subframe see also [0058] MSF grant having 4 consecutive subframes), for transmission of one or more channel state information (CSI) fields (Mukherjee provisional 62300719[0080] a flag indicating a CQI field i.e. CSI field and [0058] a bit having scheduling information), in the plurality of consecutive PUSCH  subframes (Mukherjee provisional 62300719[0080] a flag indicating a CQI field i.e. CSI field based on which a CQI i.e. CSI being requested and [0058] a CSI report desired by serving cell [0058] MSF grant having 4 consecutive subframes), based on the first field  (Mukherjee provisional 62300719[0080] a flag indicating a CQI field i.e. CSI field based on which a CQI i.e. CSI being requested and [0058] a CSI report desired by serving cell [0058] MSF grant having 4 consecutive subframes), 
Murkerjee teaches a field of the DCI which triggers CQI i.e. a CSI report and teaches multiple fields (compare with applicant specification as filed [0077] Mukherjee provisional 62300719[0080] uplink grant sent via DCI having multiple field such as MCS, NDID,DMRS and CQI i.e. CSI report  field ect furthermore Mukherjee provisional 62300719teaches [0088] UCI being transmitted in PUSCH see also [0064]); 
Mukherjee provisional 62300719 does not expressly teach transmit, in the first PUSCH subframe, the one or more CSI fields in response to the second field triggering a CSI report
However Papasakellariou  from a similar field of endeavor teaches transmit, in the first PUSCH subframe, the one or more CSI fields in response to the second field triggering a CSI report (Papasakellariou 62/312033 page 40 msg 3 being sent in a PUSCH and see table 1 showing content of message 3 which can be a csi field and see also a CSI request field in connection with message 3 and page 32 last two paragraph PUSCH subframe which are consecutive PUSCH subframe).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Papasakellariou and the combined teaching of Mukherjee provisional 62300719and Wu to use DCI for PUSCH scheduling. Because Papasakellariou teaches a method for providing improvement in radio interface efficiency and coverage (Papasakellariou [0003]).

As to claim 20.    The combination of Mukherjee, Papasakellariou teaches all limitations of the parent claim 1,
               Mukherjee,   teaches wherein the DCI further comprises a transmit power control (TPC) employed for calculating a transmit power for transmission of the one or more CSI fields (Mukherjee provisional 62300719[0057] power control command for PUSCH transmission).

8.Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional in view of Papasakellariou (US-PG-PUB 2017/0273056 A1) and in view of  Nam et al. (US-PG-PUB 2014/0286255 A1).

As to claim 2.  The combination of Mukherjee provisional 62300719  and Papasakellariou teaches all the limitations of parent claim 1,
                 The combination of Mukherjee provisional 62300719  and Papasakellariou does not teach wherein the DCI comprises a field indicating a number of the plurality of consecutive PUSCH subframes.
                However Nam from a similar field of endeavor teaches wherein the DCI comprises a field indicating a number of the plurality of consecutive PUSCH subframes(Nam [0121] an index indicating PUSCH subframe scheduling the indexing is done via DCI).
	Thus, it would have been obvious to a person of ordinary skills before the effecting filling date of the application to combine the teaching of Nam and the combined teaching of Mukherjee and Papasakellariou to use a DCI to indicate a number of PUSCH subframes. Because Nam teaches of indexing PUSCH subframe via DCI. Because Nam teaches a method for reference signal pattern design thus providing efficient spectrum utilization (Nam [0002]).

10.Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional in view of Papasakellariou (US-PG-PUB 2017/0273056 A1)  in view of  Nam et al. (US-PG-PUB 2014/0286255 A1) and in view of Etemad et al. (US-PG-PUB 2014/0044076 A1).

As to claim 3.    The combination of Mukherjee and Papasakellariou teaches all the limitations of parent claim 2
The combination of Mukherjee, Papasakellariou and Nam does not teach wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field
However Etemad from a similar field of endeavor teaches wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field(Etemad US-PG-PUB 2014/0044076) [0043] CSI processes defined by field of a DCI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Etemad and the combined teaching of Mukherjee, Papasakellariou and Nam to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

11.Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional in view of Papasakellariou (US-PG-PUB 2017/0273056 A1)  in view of  Nam et al. (US-PG-PUB 2014/0286255 A1)  in view of Etemad et al. (US-PG-PUB 2014/0044076 A1)) and in view of Falahati et al. (US-PG-PUB 2014/0078974 A1).

As to claim 4. The combination of Mukherjee, Papasakellariou, Nam and Etemad teaches all the limitations of parent claim 2
The combination of Mukherjee,  Papasakellariou, Nam and  Etemad  teaches all the limitations of parent claim 3
The combination of Mukherjee,  Papasakellariou, Nam and  Etemad  does not teach wherein the one or more CSI fields comprise a channel quality index, a precoding matrix indicator, and a rank indicator.
However, Falahati from a similar field of endeavor teaches   wherein the one or more CSI fields comprise a channel quality index, a precoding matrix indicator, and a rank indicator (Falahati [0080] CSI bits including or describing CQI, PMI and RI).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Falahati and the combined teaching of Mukherjee,  Papasakellariou, Nam and  Etemad  to use CSI field to convey channel quality, precoding matrix and rank indicator. Because Falahati teaches an improved techniques to manage transmission of uplink control channel information in system that employs carrier aggregation (Falahati [0006]). 

12.Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional in view of Papasakellariou (US-PG-PUB 2017/0273056 A1)  in view of  Nam et al. (US-PG-PUB 2014/0286255 A1)  in view of Etemad et al. (US-PG-PUB 2014/0044076 A1))  in view of Falahati et al. (US-PG-PUB 2014/0078974 A1) and in view of Harada et al. (US-PG-PUB  2018/0020479).

As to claim 5.    The combination Mukherjee, Papasakellariou,Nam, Etemad and Falahati teaches all the limitations of parent claim 4, 
The combination of Mukherjee, Papasakellariou,Nam, Etemad and Falahati does not teach the DCI further comprises a third field and
the instructions further cause the wireless device to perform a listen-before-talk (LBT) procedure based at least, on the third field the LBT procedure indicating a channel is available for transmission in the first PUSCH subframe.
However Harada from a similar field of endeavor teaches the DCI further comprises a third field (Harada [0057] a DCI having a bit representing a result of LBT procedure); and
the instructions further cause the wireless device to perform a listen-before-talk (LBT) procedure based (Harada 20180020479 [0057] [0062] LBT), at least, on the third field (Harada [0057] a DCI having a bit representing a result of LBT procedure), the LBT procedure indicating a channel is available for transmission in the first PUSCH subframe (Harada [0057] a status of channel via a LBT being conveyed idle or free).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Harada and the combined teaching of Mukherjee, Papasakellariou,Nam, Etemad and Falahati to use a third to indicate the availability of channel. Because Harada teaches a method of improving for measurement by indicating timing of transmission to user thus improving spectrum utilization (Harada [0010]).

11.Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional in view of Papasakellariou (US-PG-PUB 2017/0273056 A1)  in view of  Nam et al. (US-PG-PUB 2014/0286255 A1)  in view of Etemad et al. (US-PG-PUB 2014/0044076 A1)) and in view of Falahati et al. (US-PG-PUB 2014/0078974 A1)  in view of Harada et al. (US-PG-PUB  2018/0020479) and in view of Ouchi (US-PG-PUB 2019/0044639).

As to claim 6.    The combination Mukherjee, Papasakellariou,Nam, Etemad and Falahati and Harada teaches all the limitations of parent claim 5, 
The combination of Mukherjee, Papasakellariou,Nam, Etemad and Falahati does not teach wherein the third field indicates one or more parameters for the LBT procedure, which are used in the LBT procedure to determine a duration of time that a channel is sensed to be idle before transmitting.
However Ouchi from a similar field of endeavor teaches wherein the third field indicates one or more parameters for the LBT procedure, which are used in the LBT procedure to determine a duration of time that a channel is sensed to be idle before transmitting (Ouchi [0217] a LBT procedure determine since when a transition from busy to idle has took place and back-off time which is a time before sensing or transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ouchi and the combined teaching of Mukherjee, Papasakellariou,Nam, Etemad and Falahati a third field to indicate how long a signal has been idle. Because Ouchi teaches a method for improved transmission between Ue and base station (Ouchi [0013]).

12.Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional in view of Papasakellariou (US-PG-PUB 2017/0273056 A1)  in view of  Nam et al. (US-PG-PUB 2014/0286255 A1)  in view of Etemad et al. (US-PG-PUB 2014/0044076 A1)) and in view of Falahati et al. (US-PG-PUB 2014/0078974 A1)  in view of Harada et al. (US-PG-PUB  2018/0020479) and in view of Ouchi (US-PG-PUB 2019/0044639).

As to claim 7.   The combination of Mukherjee, Papasakellariou,Nam, Etemad and Falahati, Harada  and Ouchi teaches all the limitations of parent claim 6, 
The combination of Mukherjee, Papasakellariou,Nam, Etemad and Falahati, Harada  and Ouchi teaches wherein the DCI further comprises a transmit power control (TPC) employed for calculating a transmit power for transmission of the one or more CSI fields (Mukherjee provisional 62300719[0057] power control command for PUSCH transmission).

13.Claim 8,9,10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional 62300179  and in view of Wu et al. (US-PG-PUB 2019/0097779 A1)  in view of Papasakellariou (US-PG-PUB 2017/0273056 A1) and in view of Etemad et al. (US-PG-PUB 2014/0044076 A1) in view of Falahati et al. (US-PG-PUB 2014/0078974 A1) in view of Harada et al. (US-PG-PUB  2018/0020479) in view of Ouchi (US-PG-PUB 2019/0044639)  and in view of Baek et al. (US-PG-PUB 2016/0227571 A1).

As to claim 8.  The combination of Mukherjee, Papasakellariou,Nam, Etemad and Falahati, Harada  and Ouchi teaches all the limitation of parent claim 7, 
 The combination of Mukherjee, Papasakellariou,Nam, Etemad Falahati, Harada  and Ouchi does not teach wherein the instructions further cause the wireless device to receive one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell comprising the uplink resources the configuration parameters comprising one or more CSI parameters.
However Baek from a similar field of endeavor teaches   wherein the instructions further cause the wireless device to receive one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell comprising the uplink resources (Baek  [0121] configuration of LAA using RRC which is received by Ue), the configuration parameters comprising one or more channel state information (CSI) parameters(Baek [0121] configuration of LAA using RRC which is received by Ue and the configuration having CSI-RS to be used for measurement).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Baek and the combined teaching of Mukherjee, Papasakellariou,Nam, Etemad and Falahati, Harada  and Ouchi to use RRC to configure LAA and CSI. Because Baek teaches a method for effectively use a plurality of carrier thus providing efficient spectrum utilization (Baek [0036]).

As to claim 9.    The combination of Mukherjee,  Papasakellariou, Etemad,Falahati, Ouchi, Harada, and Baek teaches all the limitation of parent claim 8, 
                The combination of Mukherjee,  Papasakellariou, Etemad,Falahati, Ouchi, Harada, and Baek does not teach wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the one or more RRC messages.
However Etemad from a similar field of endeavor teaches   wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the one or more RRC messages(Etemad 2014/0044076 A1 [0027] CSI processes being conveyed via RRC).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Etemad and the combined teaching of Mukherjee, Papasakellariou,Nam, Falahati, Harada  and Ouchi to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

As to claim 10.    The combination of Mukherjee, Papasakellariou, Takeda, Harada, Ouchi, Takeda and Baek teaches all the limitation of parent claim 9, 
                The combination of Mukherjee, Papasakellariou, Takeda, Harada, Ouchi, Takeda and Baek does not teach wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters.
However Etemad from a similar field of endeavor teaches wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters(Etemad [0027] CSI-RS and CSI-IM)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Etemad and the combined teaching of Mukherjee, Papasakellariou, Falahati, Ouchi, Harada,  and Baek to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

14.Claim 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional 62300719  and in view of Papasakellariou (US-PG-PUB 2017/0273056 A1) and in view Harada et al. (US-PG-PUB  2018/0020479).

As to claim 11. The combination of Mukherjee, Papasakellariou, teaches all the limitations of claim 1,  
 The combination of Mukherjee, Papasakellariou, does not teach the DCI further comprises a third field; and the instructions further cause the wireless device to perform a listen-before-talk (LBT) procedure based at least, on the third field the LBT procedure indicating a channel is available for transmission in the first PUSCH subframe.
However Harada from a similar field of endeavor teaches the DCI further comprises a third field (Harada 20180020479 [0057] a DCI having a bit representing a result of LBT procedure); and
the instructions further cause the wireless device to perform a listen-before-talk (LBT) procedure based (Harada 20180020479 [0057][0062] LBT), at least, on the third field(Harada 20180020479 [0057] a DCI having a bit representing a result of LBT procedure), the LBT procedure indicating a channel is available for transmission in the first PUSCH subframe (Harada [0057.a status of channel via a LBT being conveyed idle or free)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Harada and the combined teaching of Mukherjee, Papasakellariou, to use a third to indicate the availability of channel. Because Harada teaches a method of improving for measurement by indicating timing of transmission to user thus improving spectrum utilization (Harada [0010]).

15.Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional 62300719  and in view of Papasakellariou (US-PG-PUB 2017/0273056 A1)  in view Harada et al. (US-PG-PUB  2018/0020479) in view of Ouchi (US-PG-PUB 2019/0044639).

As to claim 12.    The combination of Mukherjee, Papasakellariou, and Harada teaches all the limitations of claim 11, 
The combination of Mukherjee, Papasakellariou, and Harada does not teach wherein the third field indicates one or more parameters for the LBT procedure, which are used in the LBT procedure to determine a duration of time that a channel is sensed to be idle before transmitting.
However Ouchi from a similar field of endeavor teaches wherein the third field indicates one or more parameters for the LBT procedure, which are used in the LBT procedure to determine a duration of time that a channel is sensed to be idle before transmitting (Ouchy 20190044639 [0217] a LBT procedure determine since when a transition from busy to idle has took place and back-off time which is a time before sensing or transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ouchi and the combined teaching of Mukherjee, Wu and Harada to use a third field to indicate how long a signal has been idle. Because Ouchi teaches a method for improved transmission between Ue and base station (Ouchi [0013]).

16.Claim 13,is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional 62300719  and in view of Papasakellariou (US-PG-PUB 2017/0273056 A1) and in view of Baek et al. (US-PG-PUB 2016/0227571 A1).

As to claim 13.    The combination of Mukherjee, Papasakellariou, teaches all the limitations of claim 1,
The combination of Mukherjee, Papasakellariou, does not teach wherein the instructions further cause the wireless device to receive one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell comprising the uplink resources the configuration parameters comprising one or more channel state information (CSI) parameters.
However Baek from a similar field of endeavor teaches   wherein the instructions further cause the wireless device to receive one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell comprising the uplink resources (Baek  [0121] configuration of LAA using RRC which is received by Ue), the configuration parameters comprising one or more CSI parameters(Baek [0121] configuration of LAA using RRC which is received by Ue and the configuration having CSI-RS to be used for measurement).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Baek and the combined teaching Mukherjee, Papasakellariou, to use RRC to configure LAA and CSI. Because Baek teaches a method for effectively use a plurality of carrier thus providing efficient spectrum utilization (Baek [0036]).

17.Claim 14,15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional 62300719  and in view of Papasakellariou (US-PG-PUB 2017/0273056 A1) in view of Baek et al. (US-PG-PUB 2016/0227571 A1) and in view of Etemad et al. (US-PG-PUB 2014/0044076 A1).

As to claim 14.  The combination of Mukherjee, Papasakellariou and Baek teaches all the limitations of claim 13,
The combination of Mukherjee, Papasakellariou and Baek does not teach wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the one or more RRC messages
However Etemad from a similar field of endeavor teaches   wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the one or more RRC messages(Etemad 2014/0044076 A1 [0027] CSI processes being conveyed via RRC). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Etemad and the combined teaching of Mukherjee, Papasakellariou and Baek to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

As to claim 15.     The combination of Mukherjee, Papasakellariou and Baek teaches all the limitations of claim 13,
The combination of Mukherjee, Papasakellariou and Baek does not teach wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters
However Etemad teaches wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters (Etemad 2014/0044076 A1 [0027] CSI-RS and CSI-IM).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Etemad and the combined teaching of Mukherjee, Papasakellariou and Baek to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

18.Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional 62300719  and in view of Papasakellariou (US-PG-PUB 2017/0273056 A1) in view of Baek et al. (US-PG-PUB 2016/0227571 A1) in view of Etemad et al. (US-PG-PUB 2014/0044076 A1).
and in view of Chen (US-PG-PUB 2015/0124663 A1).

As to claim 16.     The combination of Mukherjee, Papasakellariou,  Baek, Etemad  and Chen teaches all the limitations of parent claim 13,
 The combination of Mukherjee, Papasakellariou,  Baek, Etemad and  Chen does not teach wherein the instructions further cause the wireless device to perform measurements in one or more second subframes according to a subframe pattern configuration, wherein the configuration parameters indicate the subframe pattern configuration.
However Chen from a similar field of endeavor teaches wherein the instructions further cause the wireless device to perform measurements in one or more second subframes according to a subframe pattern configuration (Chen [0074] CSI measurement taking place based on a pattern), wherein the configuration parameters indicate the subframe pattern configuration (Chen [0074] a RRC configuration parameter being used for configuring the CSI pattern and the RRC configuration).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chen and the combined teaching Mukherjee, Papasakellariou,  Baek, Etemad  and Chen to use configuration parameter for CSI measurement. Because Chen teaches a method for improving interference measurement (Chen [0013]).

19.Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional 62300719  and in view of Papasakellariou (US-PG-PUB 2017/0273056 A1)  and in view of Etemad et al. (US-PG-PUB 2014/0044076 A1).

As to claim 17.  The combination of Mukherjee, Papasakellariou teaches all limitations of the parent claim 1,
  	The combination of Mukherjee, Papasakellariou does not teach wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field.
However Etemad from a similar field of endeavor teaches wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field(Etemad US-PG-PUB 2014/0044076) [0043] CSI processes defined by field of a DCI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Etemad and the combined teaching of Mukherjee, Papasakellariou to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

20.Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional 62300719  and in view of Papasakellariou (US-PG-PUB 2017/0273056 A1)  in view of Falahati et al. (US-PG-PUB 2014/0078974 A1).

As to claim 18.    The combination of Mukherjee, Papasakellariou teaches all limitations of the parent claim 1,
                 The combination of Mukherjee, Papasakellariou does not teach wherein the one or more CSI fields comprise a channel quality index, a precoding matrix indicator, and a rank indicator.
               However Falahati from a similar field of endeavor teaches wherein the one or more CSI fields comprise a channel quality index, a precoding matrix indicator, and a rank indicator (Falahati [0080] CSI bits including or describing CQI, PMI and RI) 
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Falahati and the combined teaching of Mukherjee, Papasakellariou to use CSI field to convey channel quality, precoding matrix and rank indicator. Because Falahati teaches an improved techniques to manage transmission of uplink control channel information in system that employs carrier aggregation (Falahati [0006]). 

21.Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee provisional 62300719(WO 2017/146639 A1) relying of provisional 62300719  and in view of Papasakellariou (US-PG-PUB 2017/0273056 A1)  and in view of Zhang (US-PG-PUB 2018/0310195).

As to claim 19. The combination of Mukherjee, Papasakellariou teaches all limitations of the parent claim 1,
                 The combination of Mukherjee, Papasakellariou does not teach wherein the DCI further comprises a fourth field indicating a resource block assignment for transmitting the one or more CSI fields.
However Zhang from a similar field of endeavor teaches  wherein the DCI further comprises a fourth field indicating a resource block assignment for transmitting the one or more CSI fields(Zhang [0229] a DCI field having resource assignment block).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Zhang and the combined teaching of Mukherjee, Papasakellariou to use a fourth field in order to indicate assignment block . Because Zhang teaches a method to improve spectrum efficiency (Zhang [0007]).















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412              

/CHARLES C JIANG/           Supervisory Patent Examiner, Art Unit 2412